Citation Nr: 0700823	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from July 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO) which denied service 
connection for PTSD and GERD.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in April 2006; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disorder, to 
include PTSD, which is etiologically related to active 
service.  

2.  The veteran's GERD is not etiologically related to active 
service and is not shown to be etiologically related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  GERD was not incurred in or aggravated by active service 
and is not proximately due to or the result of a service-
connected disease or injury. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In April 2003 and August 2003 letters, VA informed the 
veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claims.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See id.  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's VA treatment records, private treatment 
records, VA examinations, various lay statements, and a Board 
hearing transcript have been associated with the claims file.  
Correspondence from the National Personnel Records Center 
indicates that the veteran's service medical records were 
destroyed in a fire and could not be reconstructed.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claims, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Psychiatric Disorder, to Include PTSD

The veteran has claimed that he is entitled to service 
connection for PTSD.  Service connection for PTSD requires 
the following three elements: [1] a current medical diagnosis 
of PTSD (presumed to include adequate PTSD symptomatology and 
a sufficient claimed in-service stressor), [2] credible 
supporting evidence showing that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  See 38 C.F.R. 
§ 3.304(f) (2006).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2006).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006). No further development or corroborative 
evidence is required, if the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." Id.  If, however, VA determines that the 
veteran did not engage in combat with the enemy or that his 
alleged stressor is not related to combat, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  Corroboration of every detail, 
including the veteran's personal participation is not 
required; rather the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure. Suozzi v. Brown, 10 Vet. App. 307 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

As previously noted, the veteran's service medical records 
are not available.  The veteran's Form DD 214 shows that he 
received the National Defense Service Medal and a Good 
Conduct Medal, and that he served as a combat engineer.  The 
veteran's Form DD 214 does not indicate that he was engaged 
in combat with the enemy, nor are his claimed stressors 
related to combat.  In his hearing testimony and in various 
lay statements, the veteran identified various in-service 
stressors that occurred at Fort Benning.  He described an 
incident where he was called to recover a body from a river 
and he described witnessing a man fall from a jump tower.  
The veteran 


also described two confrontations while on guard duty during 
his April 2004 VA examination, and an incident involving an 
explosives demonstration.  

In the instant case, there is no confirmed diagnosis of PTSD 
which conforms to the DSM-IV criteria as required by 38 
C.F.R. § 4.125(a).  The veteran's April 2004 VA examination 
shows that the veteran did not meet the DSM-IV criteria for 
PTSD.  Although he had some symptoms of PTSD, his stressor 
could not be confirmed, and he did not meet all the criteria 
necessary to make the diagnosis of PTSD.  Thus, service 
connection for PTSD is not warranted.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997) (The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.). 
  
During the April 2004 VA examination, the veteran was 
diagnosed with depression, not otherwise specified, and with 
panic disorder.  (See also VA Treatment Reports, December 
2004 to March 2005; Nebraska Methodist Hospital Treatment 
Reports, April 2003 to May 2003; Treatment Reports from Dr. 
K.M., January 2002 to July 2003).  The veteran reported 
anxiety and nervousness, and described episodes, which the 
examiner stated may be related to panic disorder, but also 
could be related to his gastrointestinal problems.  In regard 
to his psychiatric symptoms, the examiner stated that they 
had occurred in recent years, but it was not possible to date 
them back to his time of military service.  They met the 
criteria for panic attacks and the frequency and intensity at 
a level of panic disorder.  The veteran reported depressive 
symptoms.  The examiner stated that approximately 4 years 
ago, Dr. K.M. started treating the veteran for depression 
with Zoloft, and he was under treatment for 3 years.  He was 
not under treatment at the time of the examination.  

The veteran has a current psychiatric disorder, to include 
depression and panic disorder; however, depression and panic 
disorder are not shown to have been incurred in service.  A 
January 2004 VA treatment report noted that began to have 
mild panic and depressed mood symptoms after selling his farm 
and property in 2001 although the Board does acknowledge that 
the veteran has recently reported that that report is 
inaccurate as he did not sell his farm.  The veteran's first 
psychiatric diagnosis of record was in January 2002, over 46 
years after separation from service; he was assessed with 
major depressive disorder, single episode. (See Treatment 
Reports from Dr. K.M., January 2002 to July 2003).  The 
January 2002 psychiatric evaluation noted that the veteran's 
psychiatric symptoms began two to three years prior. Id.  No 
medical evidence links any current psychiatric symptomatology 
to any in-service event.  Therefore, the Board finds that the 
record does not demonstrate that the veteran has a 
psychiatric disorder, to include PTSD, etiologically related 
to service. 

2.  GERD, to Include as Secondary to a Psychiatric Disorder

In his July 2003 claim, and in various lay statement, the 
veteran indicates that he has GERD secondary to a psychiatric 
disorder.  The Board notes that VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection, on 
October 10, 2006.  The intent was to conform the regulation 
to Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC decision 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Again, the Board notes that the veteran's service medical 
records are unavailable due to a fire.  VA and private 
treatment reports show that the veteran has a current 
diagnosis of GERD.  (See VA Treatment Reports, December 2004 
to March 2005; Nebraska Methodist Hospital Treatment Reports, 
April 2003 to May 2003; Cass County Memorial Hospital, 
November 1989 to August 1998, January 2001).  Although the 
veteran clearly has a current diagnosis of GERD, the record 
provides no competent medical evidence which shows that GERD 
was incurred or aggravated in service, and GERD is not shown 
to be related to a service-connected disability.  

In the instant case, the veteran has not established service 
connection for a psychiatric disorder, to include PTSD.  
Further, during the veteran's April 2004 VA examination, the 
examiner opined that it was less likely than not that the 
veteran's GERD, Barrett's esophagitis, and hiatal hernia were 
secondary to a mental health disorder.  Thus, the Board finds 
that service connection for GERD on secondary basis is not 
warranted.

The veteran has provided testimony, and lay statements from 
himself and from his wife, which report gastroesophogeal 
symptomatology since service.  However, there is no medical 
evidence reflecting any gastroesophegal problems after 
service until 1989.  The first indication of GERD of record 
was a November 1989 treatment report noting a small hiatal 
hernia with some gastroesophageal reflux when the veteran was 
supine. (See Cass County Memorial Hospital, November 1989).

During his April 2004 VA examination, the veteran reported 
that he had at least 30 years of significant heartburn 
symptoms.  The veteran was diagnosed with GERD, Barrett's 
esophagitis, and a hiatal hernia.  The examiner reviewed the 
claims file, interviewed, and examined the veteran.  The 
veteran described having a nervous stomach while he was on 
active duty.  The examiner stated that it may well be that 
the veteran had initial symptoms of reflux or hiatal hernia 
even dating back to his active duty days.  The examiner 
stated, however, that it would require speculation to make a 
statement to that effect.  He stated that it was conceivable 
that the veteran had a continuation of a condition that 
actually started while he was on active duty, which had 
periods of waxing and waning symptomatically that had given 
rise to the Barrett's esophagitis.  The examiner, however, 
stated once again, that it would be speculative and 
presumptive to make a statement that with any degree of 
certainty that his current symptoms were a continuation of 
symptoms that he had while on active duty.  The examiner 
stated that there was a lacking trail of evidence of record 
to make that statement. 

VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); See 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) (a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement).  Accordingly, the April 2004 VA opinion is 
insufficient evidence of a nexus or relationship between a 
current diagnosis of GERD and service.  No nexus has been 
established by competent medical evidence, and no in-service 
incurrence has been shown.  Thus, the Board finds that 
service connection for GERD is not warranted. 

C.  Conclusion

The Board has also considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that his psychiatric disorders and GERD are related to 
service; however, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Although the veteran does have current diagnoses of 
depression, panic disorder, and GERD, the record provides no 
competent evidence showing that disability was incurred or 
aggravated in service, no nexus has been established between 
the veteran's current disabilities and his military service, 
and no nexus has been established between the veteran's 
current diagnosis of GERD and a service-connected disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has a 
psychiatric disorder etiologically related to active service.  
The Board concludes the preponderance of the evidence is 
against finding that the veteran has GERD etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.

Service connection for GERD is denied. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


